Rehearing Granted, Relief Granted in Part and Denied in Part, Corrected
Judgment Rendered, and Supplemental Memorandum Opinion on Rehearing
filed December 9, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00428-CV

                       JOE ALFRED IZEN, JR., Appellant
                                          V.

                      CIG COMP TOWER, LLC, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-43610B

     SUPPLEMENTAL MEMORANDUM OPINION ON REHEARING

      Appellant Joe Alfred Izen, Jr. filed a motion for rehearing arguing (1) this
court erred by taxing appellate costs against him and (2) this court should provide
instructions to the trial court regarding the scope of further proceedings.

A. Costs

      This court dismissed this appeal for want of jurisdiction because the trial
court did not render a final, appealable judgment. See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 205 (Tex. 2001). This court’s judgment taxed appellate costs
against Izen. In rehearing issue 1, Izen argues costs should have been taxed against
appellee CIG Comp Tower, LLC.

       Rule of Appellate Procedure 43.4 provides, in relevant part:

       The court of appeals’ judgment should award to the prevailing party
       costs incurred by that party related to the appeal, including filing fees
       in the court of appeals and costs for preparation of the record. The
       court of appeals may tax costs otherwise as required by law or for
       good cause.
Tex. R. App. P. 43.4. Here, because this court dismissed this appeal due to the lack
of a final judgment, thereby disposing of the appeal without reaching the merits,
we conclude there is no “prevailing party” on appeal. See id. Under these
circumstances, we likewise conclude there is no “good cause” to tax costs against
either party. See id. Accordingly, we grant rehearing issue 1 in part and issue with
this supplemental opinion a corrected judgment deleting the award of costs against
Izen and stating that that each party shall pay its costs by reason of this appeal.

B. Instructions to trial court

       In rehearing issue 2, Izen argues that this court “should reform or modify its
Judgment of Dismissal and Memorandum Opinion so that . . . the Trial Court is
clearly informed that any of Izen’s claims and causes of action against CIG for
additional or accrued rentals must be addressed and determined on the merits.” As
we explained in our memorandum opinion, however, this court lacks jurisdiction to
hear this appeal, and accordingly lacks jurisdiction to instruct the trial court on
remand.1 We overrule rehearing issue 2.

       1
           Izen argues that footnote 5 in this court’s memorandum opinion impermissibly instructs
the trial court. Footnote 5 states:

                                               2
                                     CONCLUSION

       We grant Izen’s motion for rehearing, grant relief in part and deny relief in
part, and render a corrected judgment deleting the award of costs against Izen and
stating that each party shall pay its costs by reason of this appeal. Our
memorandum opinion dated July 20, 2021 remains unchanged.




                                           /s/       Charles A. Spain
                                                     Justice

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




       The court recognizes the time and expense involved in filing an appeal and
       briefing it for submission. Once the mandate issues in case number
       14-17-00428-CV, the court will consider a motion to file the record and briefs in
       case number 14-17-00428-CV in a new appeal and to set that appeal for
       submission if the parties agree that no additional briefing is required.
       This language offers no instruction as to how the trial court should proceed with the
underlying case, and instead simply explains motions we may consider in the future in the event
the underlying case is before us again.

                                                 3